FILED

SEP 2 6 2013

UNITED STATES DISTRICT COURT C|erk. U.S. District & Bankruptcy

F@R THE DISTRICT @F C@LUMBIA Coutts for the District of columbia
Kenneth Wayne Leaming, )
Plaintiff, g

v. § Civil Action No. /.?" 
Barack Hussein Obama et al., §
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed See 28 U.S.C. § l9l5A (requiring the Court to screen and dismiss a prisoner’s
complaint upon a determination that it is frivolous).

Plaintiff is a prisoner incarcerated at the SeaTac Federal Detention Center in Seattle,
Washington. He purports to register a claim against President Barack Obama or the United
States, but for what injury is wholly unclear. Since the complaint "lacks an arguable basis either
in law or in fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), it will be dismissed. See
Crisaj”z v. Holland, 655 F.Zd 1305, 1307-08 (D.C. Cir. 198]) ("A court may dismiss as frivolous
complaints . . . postulating events and circumstances of a wholly fanciful kind."). A separate

Order of dismissal accompanies this Memorandum Opinion.

%/%//,>/¢W

United States District Judge

Dere; september /17¢,{`2013